ACCEPTED
                                                                                           01-15-00146-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      7/22/2015 5:59:35 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                            Cause No. 01-15-00146-CV
                      ___________________________________
                                                                         FILED IN
                                                                  1st COURT OF APPEALS
                            IN THE COURT OF APPEALS                   HOUSTON, TEXAS
                         FOR THE FIRST DISTRICT OF TEXAS          7/22/2015 5:59:35 PM
                                 HOUSTON, TEXAS                   CHRISTOPHER A. PRINE
                                                                          Clerk
                      ___________________________________

                      ALL AMERICAN RIGGING COMPANY, INC.
                                         Appellant
                                           v.

                               EDWARD D. DYSARZ
                                          Appellee
                      ___________________________________

           On Appeal from the 61st District Court of Harris County, Texas
                             Cause No. 2012-48784
                   ___________________________________
                  MOTION FOR VOLUNTARY DISMISSAL OF APPEAL

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:
      COMES NOW, Appellant All American Rigging Company, Inc., and

pursuant to Tex. R. App. P. 42.1 (a) (1), files this Motion for Voluntary Dismissal

of Appeal and in support thereof, would respectfully show as follows:

      1.       Appellant, All American Rigging, and Appellee, Edward D. Dysarz,

have agreed to a settlement of the underlying matter. All American Rigging and

Dysarz are the only parties to this appeal.

      2.       In light of this settlement, All American no longer desires to prosecute

this appeal.
                                PRAYER
      WHEREFORE, PREMISES CONSIDERED, Appellant All American

Rigging Company, Inc. respectfully requests that this Court enter an Order

dismissing the Appeal.

      `                     Respectfully submitted,


                            /s/ Douglas Pritchett, Jr.
                            Douglas Pritchett, Jr.
                            Texas Bar No. 24007877
                            JOHNSON, TRENT, WEST & TAYLOR, L.L.P.
                            919 Milam Street, Suite 1700
                            (713) 222-2323 (Telephone)
                            (713) 222-2226 (Facsimile)
                            dpritchett@johnsontrent.com

                            COUNSEL FOR APPELLANT
                            ALL AMERICAN RIGGING CO., INC.




                                    2
                          CERTIFICATE OF SERVICE

      On this the 22nd day of July 2015, the foregoing Unopposed Motion for
Voluntary Dismissal of Appeal was served on the following persons by electronic
service:
        D. John Neese, Jr.
        HAWASH, MEADE, GASTON, NEESE & CICACK, LLP
        2118 Smith Street
        Houston, Texas 77002
        jneese@hmgnc.com

        Andrew B. Totz
        Totz Ellison & Totz, P.C.
        2211 Norfolk Street, Suite 510
        Houston, Texas 77098
        atotz@tetlegal.com



                                 /s/ Douglas Pritchett, Jr.
                                 Douglas Pritchett, Jr.


453679.1-07222015




                                          3